Order entered May 26, 2022




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-21-00411-CV

                           TONYA PARKS, Appellant

                                         V.

AFFILIATED BANK, AFFILIATED BANK FSB, AFFILIATED BANK FSB,
     INC., BANCAFFILIATED, INC., JOSHUA CAMPBELL, AND
               KATHERINE CAMPBELL, Appellees

                On Appeal from the County Court at Law No. 2
                            Dallas County, Texas
                    Trial Court Cause No. CC-19-01614-B

                                      ORDER

      Before the Court is appellant’s May 25, 2022 second unopposed motion for

extension of time to file her brief. We GRANT the motion and ORDER the brief

be filed no later than June 27, 2022. As the brief was first due April 25, 2022, we

caution appellant that further extension requests will be disfavored.


                                              /s/   ROBERT D. BURNS, III
                                                    CHIEF JUSTICE